IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 23, 2008
                                     No. 07-40173
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JUAN MANUEL RANGEL

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:06-CR-388-1


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Juan Manuel Rangel was convicted, following a bench trial, of possession
with intent to distribute more than 50 kilograms of marijuana. Rangel was
sentenced to 37 months of imprisonment and to a three-year term of supervised
release. He argues on appeal the district court erred in denying his motion to
suppress the marijuana because the border patrol agents lacked reasonable
suspicion to conduct an investigatory stop of his vehicle. He also argues that the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-40173

district court erred in finding that he gave the agents consent to search the
trunk of his vehicle.
      Under the totality of the circumstances and in consideration of the factors
set forth in United States v. Brignoni-Ponce, 422 U.S. 873, 884-85 (1975),
especially the proximity to the border, the sensor alert, and the characteristics
of the vehicle, the border patrol agents’ stop of Rangel’s vehicle was based on
reasonable suspicion. See id.; United States v. Jacquinot, 258 F.3d 423, 427 (5th
Cir. 2001). Additionally, based on the district court’s credibility determination
and because there are sufficient factors to support consent, there is no clear
error regarding the district court’s determination that Rangel gave the agents
consent to search the trunk of his vehicle. See United States v. Estrada, 459
F.3d 627, 633-34 (5th Cir. 2006).
      Accordingly, Rangel’s conviction and sentence are AFFIRMED.




                                         2